Exhibit 10(c)(1)

XEROX CORPORATION

1996 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

2007 AMENDMENT AND RESTATEMENT

ARTICLE I—Purpose of the Plan

The purpose of the Xerox Corporation 1996 Non-Employee Director Stock Option
Plan (“Plan”) is to increase the ownership interest in the Company of
non-employee directors whose services are considered essential to the Company’s
continued progress, to align such interests with those of the shareholders of
the Company and to provide a further incentive to serve as a director of the
Company.

ARTICLE II—Definitions

Unless the context clearly indicates otherwise, the following terms shall have
the following meanings:

2.1 “1996 Annual Meeting” means the annual meeting of shareholders of the
Company scheduled to be held on May 16, 1996, or any adjournment thereof.

2.2 “Award Summary” means the award summary delivered by the Administrator to
each Non-Employee Director upon grant of an Option under the Plan.

2.3 “Board” means the Board of Directors of Xerox Corporation.

2.4 “Change in Control” shall be deemed to have occurred if (A) any “person”, as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) other than the Company, any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, or any company owned, directly or indirectly, by the shareholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20 percent or more of the combined voting power of the Company’s
then outstanding securities; or (B) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board, including
for this purpose any new director (other than a director designated by a person
who has entered into an agreement with the Company to effect a transaction
described in this Section) whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of the period
or whose election or nomination for election was previously so approved, cease
for any reason to constitute a majority thereof.

2.5 “Company” means Xerox Corporation.

2.6 “Exercise Period” means the date which is ten years after the Option Grant
Date of such Option.

2.7 “Fair Market Value” means, with respect to any date, the average between the
highest and lowest sale prices per Share on the New York Stock Exchange
Composite Transactions Tape on such date, provided that if there should be no
sale of Shares reported on such date, the Fair Market Value of a Share on such
date shall be deemed equal to the average between the highest and lowest sale
prices per Share on such Composite Tape for the last preceding date on which
sales of Shares were reported.

2.8 “Option” means an option to purchase Shares awarded under Article VIII which
does not meet the requirements of Section 422 of the Internal Revenue Code of
1986, as amended, or any successor law.



--------------------------------------------------------------------------------

2.9 “Option Grant Date” means the date upon which an Option is granted to a
Non-Employee Director except that for purposes of the Option granted as of the
1996 Annual Meeting, the Option Grant Date shall be on the effective date of the
Stock Split.

2.10 “Optionee” means a Non-Employee Director of the Company to whom an Option
has been granted.

2.11 “Non-Employee Director” means a director of the Company who is neither an
employee of the Company nor any subsidiary of the Company.

2.12 “Plan” means the Xerox Corporation 1996 Non-Employee Director Stock Option
Plan, as amended and restated from time to time.

2.13 “Shares” means shares of the Common Stock, par value $1.00 per share, of
the Company after giving effect to the three for one stock split declared by the
Board of Directors on January 23, 1996 subject to shareholder approval of an
increase in the number of authorized shares of stock at the 1996 Annual Meeting
(the “Stock Split”).

ARTICLE III—Administration of the Plan

3.1 Administrator of Plan. The Plan shall be administered by the Office of
Corporate Secretary (“Administrator”).

3.2 Authority of the Administrator. Except as otherwise provided herein, the
Administrator shall have full power and authority to (i) interpret and construe
the Plan and to adopt such rules and regulations it shall deem necessary and
advisable to implement and administer the Plan and (ii) designate persons to
carry out his or her responsibilities, subject to such limitations, restrictions
and conditions as he or she may prescribe, such determinations to be made in
accordance with the Administrator’s best business judgment as to the best
interests of the Company and its shareholders and in accordance with the
purposes of the Plan subject to applicable conditions of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (“Rule 16b-3”). The Administrator
may delegate administrative duties under the Plan to one or more agents as he or
she shall deem necessary or advisable.

ARTICLE IV—Awards under the Plan

Awards in the form of Options shall be granted to Non-Employee Directors in
accordance with Article VIII. Each Option granted under the Plan shall be
evidenced by a an Award Summary.

ARTICLE V—Eligibility

Non-Employee Directors of the Company shall be eligible to participate in the
Plan in accordance with Article VIII.

ARTICLE VI—Shares Subject to the Plan

Subject to adjustment as provided in Article XI, the aggregate number of Shares
which may be issued upon the exercise of Options shall not exceed 1,000,000
Shares. To the extent an outstanding Option expires or terminates unexercised or
is canceled or forfeited, the Shares subject to the expired, unexercised,
canceled or forfeited portion of such Option shall again be available for grants
of Options under the Plan.

ARTICLE VII—Non-Transferability of Options

All Options under the Plan will be nontransferable and shall not be assignable,
alienable, salable or otherwise transferable by the Optionee other than by will
or the laws of descent and distribution except pursuant to a domestic relations
order entered by a court of competent jurisdiction or as otherwise determined

 

2



--------------------------------------------------------------------------------

by the Administrator. During the life of the Optionee, Options under the Plan
shall be exercisable only by him or her.

If so permitted by the Administrator, an Optionee may designate a beneficiary or
beneficiaries to exercise the rights of the Optionee under this Plan upon the
death of the Optionee. However , any contrary requirement of Rule 16b-3 under
the 1934 Act or any successor rule shall prevail over the provisions of this
section.

ARTICLE VIII—Options

Each Non-Employee Director shall be granted Options, subject to the following
terms and conditions:

8.1 Time of Grant. On the date of the 1996 Annual Meeting of shareholders of the
Company and, thereafter, on the date of each annual meeting of shareholders of
the Company through 1998 each person who is a Non-Employee Director immediately
after such meeting of shareholders shall be granted an Option to purchase 2,500
Shares. On the date of each Annual Meeting of shareholders of the Company (or
any adjournment thereof) for the calendar years 1999 and thereafter, each person
who is a Non-Employee Director immediately after such meeting of shareholders
shall be granted an Option to purchase 5,000 Shares. The number referred to in
the preceding sentence shall be subject to adjustment as provided in Article XI.
Any person elected to the Board subsequent to the 1996 Annual Meeting at a time
other than at any other annual meeting of shareholders who becomes a
Non-Employee Director, upon the date of such election, shall be granted an
Option to purchase a number of Shares determined by multiplying the number set
forth in the preceding sentence by a fraction, the numerator of which shall be
the number of days between the date of such election and the date which is the
first anniversary of the date of the last preceding annual meeting of
shareholders and the denominator of which shall be 365.

8.2 Purchase Price. The purchase price per Share under each Option granted
pursuant to this Article shall be 100% of the Fair Market Value per Share on the
Option Grant Date.

8.3 Option Waiting Period and Exercise Dates. The Shares subject to an Option
may be purchased commencing on the January 1 next following the annual meeting
of shareholders (the “Waiting Period”) as follows:

33% of such Shares commencing at the end of the Waiting Period;

33% of such Shares commencing on the first day of the first year following the
Waiting

Period; and

34% of such Shares commencing on the first day of the second year following the

Waiting Period.

Subject to Article IX, an Option may be exercised until the end of the Exercise
Period. An Option, or portion thereof, may be exercised in whole or in part only
with respect to whole Shares.

To the extent that an Option is not exercised when it becomes initially
exercisable, it shall not expire but shall be carried forward and shall be
exercisable until the expiration of the Exercise Period. Partial exercise will
be permitted from time to time within the percentage limitation described above
provided that no partial exercise may be for less than twenty Shares.

Upon the occurence of a Change in Control, the Waiting Period shall terminate
and all outstanding Options shall become immediately fully exercisable pursuant
to the other terms and conditions of the Option until the expiration of the
Exercise Period.

8.4 Method of Exercising Option. The Options may be exercised from time to time
by written notice to the Company, which shall state the election to exercise the
Options and the number of shares with respect to which the Options are being
exercised, and shall be signed by the person exercising the Options. Such notice
must be accompanied by a check payable to the Company in payment of the full
purchase

 

3



--------------------------------------------------------------------------------

price. After receipt of such notice, the Company will advise the person
exercising the option of the amount of withholding tax which must be paid under
U.S. Federal, and where applicable, U.S., state and local law resulting from
such exercise. Upon receipt of payment of the purchase price and the withholding
tax the Company shall, without transfer or issue tax to the person exercising
the Options, issue a certificate or certificates for the number of shares
covered by such notice of exercise.

ARTICLE IX—Termination of Directorship

9.1 Termination of Service. If an Optionee ceases to be a director of the
Company other than by reason of disability, retirement from service on the
Board, termination of service on the Board following five years of such service,
or death, each Option held by such Optionee may thereafter be exercised by such
Optionee (or such Optionee’s executor, administrator, guardian, legal
representative, beneficiary or similar person) solely to the extent that they
were exercisable on the date of such termination and shall expire on the earlier
of: (i) three months from the date of such termination or (ii) expiration of the
Exercise Period. Options which are not exercisable on the date the Optionee
ceases to be a director of the Company shall terminate.

9.2 Disability, Retirement, Termination Following Five Years of Service, or
Death. If an Optionee ceases to be a director of the Company by reason of
disability, termination of service on the Board following five years of such
service, or retirement from service on the Board, each Option held by such
Optionee may thereafter be exercised by such Optionee in accordance with the
provisions of Article VIII. If the Optionee dies following termination of
service from the Board by reason of retirement, termination of service on the
Board following five years of such service or disability, outstanding Options
shall be exercisable to the extent that they were exercisable on the date of
death by such Optionee’s executor, administrator, guardian, legal
representative, beneficiary or similar person and shall expire on the earlier
of: one year following the date of death or expiration of the Exercise Period.
If the Optionee ceases to be a director as a result of death after the
expiration of the Waiting Period for an Option award, such Option shall be
immediately vested and exercisable by the Optionee’s legal representative at any
time within one year of the Optionee’s death but in no event after the
expiration of the Exercise Period. Options which are not exercisable on the date
the Optionee ceases to be a director of the Company in accordance with the
foregoing shall terminate.

ARTICLE X—Amendment and Termination

The Board may amend the Plan from time to time or terminate the Plan at any
time; provided, however, that no action authorized by this Article shall
adversely change the terms and conditions of an outstanding Option without the
Optionee’s consent and, subject to Article XI, the number of Shares subject to
an Option granted under Article VIII, the purchase price therefor, the date of
grant of any such Option and the termination provisions relating to such Option,
shall not be amended more than once every six months, other than to comply with
changes in the Internal Revenue Code of 1986, as amended, or any successor law,
or the Employee Retirement Income Security Act of 1974, as amended, or any
successor law, or the rules and regulations thereunder.

ARTICLE XI—Adjustment Provisions

11.1 If the Company shall at any time change the number of issued Shares without
new consideration to the Company (such as by stock dividend, stock split,
recapitalization, reorganization, exchange of shares, liquidation, combination
or other change in corporate structure affecting the Shares) or make a
distribution of cash or property which has a substantial impact on the value of
issued Shares, the total number of Shares reserved for issuance under the Plan
and the number of Shares subject to Options to be granted under Section 8.1
shall be appropriately adjusted and the number of Shares covered by each
outstanding Option and the purchase price per Share under each outstanding
Option shall be adjusted so that the aggregate consideration payable to the
Company and the value of each such Option shall not be changed.

11.2 Notwithstanding any other provision of the Plan, and without affecting the
number of Shares reserved or available hereunder, the Administrator shall
authorize the issuance, continuation or assumption of outstanding Options or
provide for other equitable adjustments after changes in the Shares resulting

 

4



--------------------------------------------------------------------------------

from any merger, consolidation, sale of assets, acquisition of property or
stock, recapitalization, reorganization or similar occurrence in which the
Company is the continuing or surviving corporation, upon such terms and
conditions as it may deem necessary to preserve their rights under the Plan.

11.3 In the case of any sale of assets, merger, consolidation or combination of
the Corporation with or into another corporation other than a transaction in
which the Company is the continuing or surviving corporation and which does not
result in the outstanding Shares being converted into or exchanged for different
securities, cash or other property, or any combination thereof (an
“Acquisition”), any Non-Employee Director who holds an outstanding Option shall
have the right (subject to the provisions of the Plan and any limitation
applicable to the Option) thereafter and during the term of the Option, to
receive upon exercise thereof the Acquisition Consideration (as defined below)
receivable upon the Acquisition by a holder of the number of Shares which would
have been obtained upon exercise of the Option or portion thereof, as the case
may be, immediately prior to the Acquisition. The term “Acquisition
Consideration” shall mean the kind and amount of shares of the surviving or new
corporation, cash, securities, evidence of indebtedness, other property or any
combination thereof receivable in respect of one Share of the Company upon
consummation of an Acquisition.

11.4. No adjustment or modification to any outstanding Option pursuant to this
Article XI shall cause such Option to be treated as the grant of a new stock
right or a change in the form of payment of the existing stock right for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), as set forth in Treasury guidance.

ARTICLE XII—Effective Date

The Plan shall be submitted to the shareholders of the Company for adoption in
accordance with the provisions of Section 505 of the Business Corporation Law of
the State of New York and, if adopted by a majority of all outstanding shares
entitled to vote thereon at the 1996 annual meeting of shareholders, shall
become effective as of the date of adoption by shareholders. The effective date
of this amendment and restatement is the date hereof and dates set forth herein.

ARTICLE XIII- Miscellaneous Provisions

13.1 Governing Law. The validity, construction and effect of the Plan and any
actions taken or relating to the Plan shall be determined in accordance with the
laws of the State of New York and applicable Federal law.

13.2 Successors and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Non-Employee Director, including, without limitation, the
estate of such Non-Employee Director and the executor, administrator or trustee
of such estate, or any receiver or trustee in bankruptcy or representative of
the Non-Employee Director’s creditors.

13.3 General Restriction. Each Option shall be subject to the requirement that,
if at any time the Administrator shall determine, in its sole discretion, that
the listing, registration or qualification of any Option under the Plan upon any
securities exchange or under any state or federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such Options or the grant
or settlement thereof, such Option may not be exercised or settled in whole or
in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Administrator.

13.4 Future Rights. No Non-Employee Director shall have any claim or rights to
be granted an Option under the Plan, and no Non-Employee Director shall have any
rights by reason of the grant of any Options under the Plan to continue as a
Director for any period of time, or at any particular rate of compensation.

13.5 Rights as a Shareholder. A Non-Employee Director shall have no rights as a
shareholder with respect to shares covered by Options granted hereunder until
the date of issuance of a stock certificate therefor, and no adjustment will be
made for dividends or other rights for which the record date is prior to the
date such certificate is issued.

 

5



--------------------------------------------------------------------------------

13.6 Fractions of Shares. The Company shall not be required to issue fractions
of shares. Whenever under the terms of the Plan a fractional share would be
required to be issued the Optionee shall be paid in cash for such fractional
share based upon Fair Market Value at the time of exercise of the Option.

IN WITNESS WHEREOF, the Company has caused this Amendment and Restatement to be
signed as of the 5th day of December, 2007, effective as of the date hereof, and
dates set forth herein.

 

XEROX CORPORATION By:   /s/ P. M. Nazemetz   Vice President

 

6